Citation Nr: 1235992	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability evaluation for recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer, with scar, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to September 1975 and from February 1976 to June 1977. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that declined to reopen his previously denied claim of entitlement to service connection for PTSD, as well as a March 2010 rating decision which denied the Veteran's claim for an increased disability rating for his recurrent patellar dislocation of the right knee.  The Veteran's claims file was subsequently transferred to the RO in Denver, Colorado.

The Veteran appealed the September 2004 decision, and the case was referred to the Board for appellate review.  The case was previously before the Board in April 2010, wherein the Board denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for PTSD.  The Veteran appealed the April 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated November 2010, the Court granted a Joint Motion to vacate and remand the denial of the Veteran's petition to reopen his previously denied claim of entitlement to service connection for PTSD.

This case was again before the Board in April 2011, wherein it was remanded for additional due process considerations and development consistent with the Court's Order.  The case was returned to the Board for appellate consideration.  Upon return of the case to the Board, the Board finds that there has been substantial compliance with the directives of the remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  The Board notes that there are VA treatment records located on Virtual VA that are not in the claims file, but points out that these records were considered by the RO in the May 2011 supplemental statement of the case and therefore a waiver of RO review is not required.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  In a May 2000 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence added to record since the Board's May 2000 decision was not previously of record, but is not material and does not raise a reasonable possibility of substantiating the claim for PTSD.

3.  Throughout the rating period, the Veteran's recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer, with scar was manifested by painful motion with extension to 15 degrees.


CONCLUSIONS OF LAW

1.  The May 2000 decision, in which the Board denied the Veteran entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1104, 20.1105 (2011). 

2.  New and material evidence has not been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  The criteria are not met for a rating higher than 20 percent for recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer, with scar. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in October 2003, June 2004, and March 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's petition to reopen his claim of entitlement to service connection and to substantiate his claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  In addition, a March 2006 letter, as well as the March 2010 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decisions that are the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his petition to reopen his previously denied claim, but was examined in conjunction with his claim for an increased rating.  In this regard, the Board notes that the Veteran has petitioned VA to reopen his previously denied claim of entitlement to service connection for PTSD; however, as will be explained below, the Veteran has not submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for PTSD, and as such, no examination to determine the etiology of the Veteran's PTSD is required; therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to his petition to reopen his previously denied claim of entitlement to service connection for PTSD.  

The Veteran was examined by VA in 2010 and 2011 in connection with his claim for an increased rating, and the Board has reviewed the examination reports and finds that they are adequate for the purpose of deciding the issue on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including the Veteran's history, physical evaluations, and radiological findings; the Veteran's range of motion, strength, and stability have been tested and his scar has been evaluated.  The Board acknowledges the assertions by the Veteran's representative that the 2011 VA examination was inadequate as the Veteran's claims file was unavailable for review.  The lack of a claims file does not, in and of itself, render an examination inadequate.  The examiner's review of the claims file was unnecessary in this case.  The Veteran is appealing the disability rating assigned for an established, service-connected disability, and as such, only the Veteran's current level of impairment is for consideration.  The examiner was not asked to provide any opinions that would make review of the Veteran's medical history necessary.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


New and Material Evidence

Legal Criteria

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, the Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  The Veteran filed his application to reopen his previously denied claim for PTSD in August 2003.   

Under the applicable version of 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision- makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

The Board initially notes that the Veteran's current claim involving PTSD is grounded upon the same factual bases as his prior claim, which was previously denied by the Board in a May 2000 decision.  That decision is final.  Generally, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claim rather than an original claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In this case, the RO found new and material evidence sufficient to reopen the Veteran's claim.  However, in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  

In a February 1994 rating decision, the RO denied a claim of entitlement to service connection for PTSD; the RO found that there was no current evidence of a diagnosis of PTSD.  In a January 1996 rating decision, the RO denied the Veteran's petition to reopen his claim on the basis that no new and material evidence had been received.  The Veteran appealed, and in a May 2000 decision, the Board found that new and material evidence had been submitted to reopen the claim, as the Veteran's April 1997 hospital discharge summary showed a diagnosis of PTSD.  The Board also readjudicated the Veteran's claim on the merits, following a review of all of the evidence of record.  

Of note, the Veteran's psychiatric examination at discharge was normal.  Upon hospitalization in 1993, the Veteran reported a 25-plus year history of cocaine and alcohol abuse.  The Veteran reported as PTSD stressors:  a traumatic incident whereby a fellow sailor was sucked into a jet intake in 1973 or 1974, while aboard the USS Constellation or USS Oriskany, causing him to have body material spewed out on him; an incident in the Philippines wherein a service buddy overdosed on heroin and died; witnessing horribly burned Vietnamese after a Napalm attack; and a rocket attack in Vietnam.

USASCRUR attempted to verify the Veteran's reported stressors on the USS Constellation and USS Oriskany.  Regarding the USS Constellation, USASCRUR found that the USS Constellation had no reported aircraft incidents.  Regarding the USS Oriskany, USASCRUR found that the there were 3 documented aircraft incidents, but none as described by the Veteran.

In denying the Veteran's claim in May 2000, the Board found that, despite the Veteran's diagnosis of PTSD, it was not attributable to a verified stressor; the Veteran did not have service in combat, and there was no credible supporting evidence that the Veteran's alleged stressors occurred.  Regarding the Veteran's assertions as to his friend's heroin overdose, the Board found that even if the event occurred as the Veteran described, it would not constitute a PTSD stressor; the Board noted that, in an August 1998 VA examination report, the examiner stated that the death of a service comrade during voluntary drug usage did not constitute a PTSD stressor.

All Board decisions are final on the date stamped on the face of Board's decision, in the absence of the Chairman of the Board ordering a reconsideration.  38 C.F.R. § 20.1100.  In February 2001, the Board denied reconsideration of the May 2000 Board decision, and that decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Since the Board's May 2000 decision, the Veteran has submitted additional evidence in support of his petition to reopen.  In a statement received in December 2003, the Veteran reported that a sailor friend was knocked overboard when a crate of bombs came loose on the USS Hancock; an ejection seat came loose and landed on a crate of bombs on the USS Hancock; he witnessed the death of a chief petty officer after a strut broke off an F-14 on the USS Oriskany, which hit the chief petty officer in the head and neck; an ejection seat going off on the hangar deck of the USS Hancock, killing a plane captain; witnessing his service friend dying after an accidental overdose of heroin; witnessing a rocket attack during a temporary duty in Vietnam, and seeing a soldier that suffered burns in Vietnam while aboard the USS Hancock.  

The Veteran's December 2003 statement regarding alleged stressors, in the absence of additional supportive evidence, does not constitute new and material evidence requiring his claim to be reopened; some of the alleged stressors are duplicative of previous assertions that were investigated and found to be unsubstantiated by USASCRUR.

In April 2004, the RO nonetheless attempted to verify the claimed stressors while the Veteran was serving on the USS Hancock.  USASCRUR replied that 1972 ship history and deck logs do not reveal any of the events as alleged by the Veteran.

In November 2004, and again during the June 2009 hearing before the undersigned, the Veteran provided additional detail regarding the aforementioned incident in the Philippines; however, this stressor was considered in the Board's prior, May 2000 decision, wherein the Board relied upon a VA medical opinion indicating that event did not constitute a PTSD stressor.  The Board notes that the Veteran has not provided any additional medical evidence demonstrating that the incident in the Philippines constitutes an valid stressor event that caused PTSD.  As such, the November 2004 statement and June 2009 testimony are not new and material evidence.

Similarly, the Board has considered the Veteran's statements and testimony asserting a nexus between his alleged stressors and PTSD.   However, lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).   In short, there is no objective, medical evidence confirming the Veteran's assertions.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be medical evidence linking a current disability, even assuming the veteran has one, to his service in the military).  

In August 2005, the Veteran submitted a buddy statement from a fellow service member, who served with the Veteran on the USS Constellation.  The buddy described an event wherein a sailor was sucked into the intake of a Navy jet.  Again, this statement is new, but not material, as the incident has been investigated and is not confirmed by an official review of the command history and deck logs of the USS Constellation.  Merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

Private treatment records from Providence Medford Health System show treatment for hypertension and a heart condition.  As these records do not relate to the Veteran's claim for PTSD, they are not new and material.

VA treatment records from various time periods are of record.  They show treatment for PTSD, paranoid schizophrenia, depression, anxiety, alcohol dependence, cocaine abuse, and tobacco abuse.  Nonetheless, these records do not provide any new information regarding the Veteran's claimed PTSD stressors, and constitute cumulative evidence.

 Similarly, the Veteran's service personnel records have been associated with his claims folder.  The Board acknowledges that 38 C.F.R. § 3.156(c) instructs VA to reconsider claims upon receipt of relevant official service department records.  "Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim."  See Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value - that is, rationally tending to persuade people of the probability or possibility of some alleged fact")."  See Golz v. Shinseki, 590 F.3d 1317. 1321 (2010).  The Veteran's service records, submitted in duplicate, do not serve to verify any of the reported stressors, or do the otherwise substantiate his claim.  To the contrary, they contain negative evidence, against his claim, as they do not confirm any service in Vietnam, as alleged by the Veteran.  Therefore, the records are not relevant, and do not require that the Veteran's claim be reopened.

Private records from Rogue Valley Medical Center indicate that the Veteran was treated in May 2008 following a suicide attempt.  He reportedly was depressed and convinced that his girlfriend was trying to kill him; he attempted to overdose with vodka, benzodiazepines, and cocaine.  Although these records are new, in that the records demonstrate that the Veteran continues to be treated for various psychiatric disorders, they are not material, as these records do not contain any relevant information as to his reported PTSD stressors, nor do these records indicate whether the Veteran's PTSD is related to a verified stressor.

Pursuant to the November 2010 Joint Motion, the Veteran's Social Security Administration (SSA) disability benefit records were obtained.  The Cessation or Continuance of Disability or Blindness Determination and Transmittal indicates that the Veteran is disabled due to major depression and an anxiety-related disorder; an explanation indicates that the Veteran was initially allowed a period of disability due to PTSD, a history of polysubstance abuse, and right knee arthroscopy, but that his disability was being continued due to depression and paranoia.  The explanation further states that the Veteran's PTSD caused distressing dreams about combat in Vietnam.  The original Disability Determination and Transmittal confirms that the Veteran was disabled due to PTSD, history of polysubstance abuse, and right knee arthroscopy.  Attached medical records are primarily duplicative of other evidence of record, including VA treatment notes and private psychiatric evaluations and treatment reports.  A 1997 hospitalization report indicates that the Veteran was treated for major depression, cocaine dependence, and PTSD; the Veteran reported service in Vietnam.  A 1997 psychiatric evaluation and related progress note indicate that the Veteran was diagnosed with PTSD, polysubstance dependency, and a post-surgical right knee; the progress note also indicated that the Veteran was depressed.  Nevertheless, these records do not contain any new information as to his alleged PTSD stressors, nor do these records indicate whether the Veteran's PTSD is related to a verified stressor; as such, these records are cumulative of the evidence of record and are not new and material to reopen.

The Veteran's representative asserts that the 2010 revision to 38 C.F.R. § 3.304(f) is a sufficient basis upon which to reopen the claim.  However, the Board finds this argument misplaced, as 38 C.F.R. § 3.304(f) does not apply here.  The revised version of 38 C.F.R. § 3.304(f) does not provide independent grounds to reopen a previously denied claim.  The revisions concern the evidence necessary to establish a stressor and the adequacy of a stressor for purposes of meeting the criteria for a diagnosis of PTSD.  The Veteran must first meet the standards provided in 38 C.F.R. § 3.156 for reopening a previously denied claim before the adequacy of a stressor statement under 38 C.F.R. § 3.304(f) may be reached.

Therefore, the additional evidence considered in conjunction with the record as a whole does not raise a reasonable possibility of substantiating the claim for PTSD.  In short, the Veteran's treatment records, Social Security Administration disability records, service personnel records, as well as statements by the Veteran and his fellow service member, do not demonstrate a causal relationship between his

service in the military and his claimed PTSD, nor do these records otherwise verify the circumstances of his service.  See Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996). 

In conclusion, new and material evidence to reopen the Veteran's previously denied claim for service connection for PTSD has not been received subsequent to the last final RO decision.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim is not reopened.

Increased Evaluation

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

The Veteran receives a 20 percent disability rating for his recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer, with scar, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

According to Diagnostic Code 5260, a 20 percent rating requires leg flexion limited to 30 degrees.  For the next higher 30 percent evaluation, there must be flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  A 30 percent evaluation is warranted for limitation of leg extension to 20 degrees, and a 40 percent evaluation is warranted where leg extension is limited to 30 degrees; a 50 percent evaluation is available where there is limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer and scar, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran experiences instability, laxity, or crepitus; there was also no evidence of abnormality and his gait was normal.  Moreover, the Veteran does not have flexion limited to 30 degrees or extension limited to 15 degrees; his range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has full extension, and that his flexion is still to at least 105 degrees on active range of motion and 110 degrees on passive range of motion, including at his most recent, September 2011 VA examination.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  Nevertheless, the Veteran's earlier, March 2010 VA examination showed range of motion to 60 degrees flexion; extension was limited by 10 degrees.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 20-percent level, which would support an even higher rating.  In this regard, the Board points out that the Veteran's March 2010 and September 2011 VA examinations were negative for objective evidence of incoordination, subluxation, abnormal movement, or deformity, although the Veteran reports experiencing pain, and there was evidence of crepitus, effusion, heat, weakness, and tenderness.  Likewise, there was no objective evidence of decreased motor strength at his September 2011 VA examination.  Moreover, given his full and unimpaired range of extension, a separate rating under VAOPGCPREC 9-2004 is not for application.  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (where joint motion is not limited, but there is objective evidence of pain on motion, only one compensable disability evaluation is warranted, under either Diagnostic Code 5260 or Diagnostic Code 5261; a compensable evaluation based solely on painful motion under both Diagnostic Codes would violate 38 C.F.R. § 4.14).   Similarly, the Veteran has pain of the right knee, but he does not have overall malunion of his tibia and fibula, significant limitation of motion, severe recurrent subluxation or lateral instability, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5257, 5262.  

Additionally, although the Veteran has a surgical scar, the Board notes that the September 2011 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  Likewise, the March 2010 VA examiner found that the Veteran did not have skin breakdown.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted, and there is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability ratings for his right knee; the current disability evaluation contemplates the Veteran's complaints, as well as any limitation of motion due to pain.  In particular, the VA examiners noted that there was a mild increase in pain upon repetitive use, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, his current 20 percent rating for his right knee adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

Additional Considerations

The Board also considered the Veteran's statements that his recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer and scar are worse and that he should be granted a higher rating based, in part, on his lay statements.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer and scar has worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer and scar was as previously characterized and were productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer and scar, was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer and scar, is adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, as the criteria more than address the Veteran's impairment.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As there is a preponderance of the evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The petition to reopen the claim for service connection for PTSD is denied.

The claim for a disability rating in excess of 20 percent for recurrent patellar dislocation of the right knee, with status-post tibial tuberosity transfer, with scar, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


